DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a Final Office Action in response to Applicant’s communications received on August 18, 2021.  Claims 1, 7, 8, 10, 12, 18, 19, 21-28 and 30 have been amended.
Currently claims 1-30 are pending, and claims 1, 12 and 22 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to 1, 7, 8, 10, 12, 18, 19, 21-28 and 30 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-30 has been maintained.

Response to Arguments
Applicant’s arguments field on August 18, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Specification in ¶ 133 makes clear that the claimed “computer readable storage media” is expressly defined, and thus, properly interpreted, as excluding a transitory signal. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Even though the Specification describes the terms of “a computer readable storage media” and “a computer readable signal media”. See ¶ 133. However, the Specification fails to explicitly exclude the claimed “computer readable storage media” from any electronic signal, carrier waves, etc., Subject Matter Eligibility of Computer Readable Media” statement: “[t]he broadest reasonable interpretation of a claim drawn to a computer readable medium…typical covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See David j. Kappos, Subject matter Eligibility of Computer Readable Media, 1351 Office Action. Gaz. Pat. Office 212 (Feb. 23, 2010).

In the Remarks on page 11, Applicant argues that the combination of McConnel, Skomoroch, and Ryan does not render independent claims 1, 12 and 22, as amended, obvious under 35 U.S.C. § 103 because the Office Action fails to account for the recited claim feature, “wherein the skill for the person is stored in the database of skills as a tag, wherein the tag comprises an identifier of the person, an identifier of the skill for the person, and an identifier of the endorser.”
In response to Applicant’s arguments, the Examiner respectfully disagrees. McConnel clearly discloses the User profile data aggregator 204 may be configured to retrieve data and store profile information and other information in a database system operated and maintained by the service provider (see ¶ 69); User profile data aggregator 204 may be configured to query a business database system based on an identifier associated with the user. For example, the employee’s name or employee identification number (see ¶ 70); profile information may include the user’s previous employers, identified skills, areas of expertise, achievement badges in particular skill area, professional association, and profession organizations…one or more data value identifying the area of expertise “product management” may be retrieved by user profile data aggregator, if the user has received endorsements for this skill from five other users, information identifying the endorsements may be retrieved as well, the publicly available profile information for the five other users may be retrieved and used to access a strength of each endorsement. For example, the occupational title of the endorsers may be retrieved (see ¶ 72); information relevant to the user identifiers, such as hashtags, and other metadata tags, may 
Therefore, given the broadest reasonable interpretation of one of ordinary skill in the art, McConnel teaches the limitations in the form of Applicant claimed. 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 12 and 22 recite “the skill for the person is stored in the database of skill as a tag” renders the claim indefinite because it is unclear to the Examiner as to what does “the skill for the person is stored in the database of skill as a tag” mean with respect to the claimed subject matter; and how does the skill for the person stored in the database of skill as “a tag”. At best, the Specification in [0069] describes that “Tags 216 may be stored in at least one database 138 or other suitable storage”, or claim 10 describes “wherein the database of skills is a database of tags”, which means the skills database is also call the tags database. However, nowhere in the Specification describe about the skill is stored in the database of skill as a tag. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation in light of the specification of the claims covers both subject matter that falls within a statutory category, as well as subject matter that does not (Specification, [0132-0134]).  Paragraph [133] describes that a computer readable storage medium is a physical or tangible storage device rather than a medium that propagates or transmits program code, but this definition or description pertains to the examples illustrated, not to the invention. Additionally, “[e]ven when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter.” (MPEP 2106.03(I)) (citations omitted).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2014/0279629) in view of Skomoroch et al. (US 2014/0081928) and Ryan (US 2020/0034561).

Concerning claims 1, 12, and 22, McConnell discloses a method, system and product of increasing an efficiency of a computer system by increasing a speed in which the computer system identifies skills of a person belonging to an organization (McConnell, ¶ 6, ¶ 62-63: in-house computer system, workstation, computing devices, etc.) the method comprising: 
searching (query, retrieve), by the computer system, a network for information about a person, including identifying one or more digital documents indicative of work performed, and matching a digital identifier associated with the digital documents to the person to verify authorship (McConnell, ¶¶ 67-72, 81, 90-91, 99-100: User profile aggregator may be configured to retrieve/query user profile information based on an identifier associated with the user. For 
identifying, by the computer system, a skill for the person from the information found in the network, including parsing the digital documents to identify keywords therein, and matching the keywords to a group of words associated with the skill (McConnell, ¶92, lists the user's skills or areas of expertise; -¶99, internet sources may refer to online resources such as blogs, forums, publications, journals, e-commerce sites, and product support sites; ¶101, sources searched and analyzed to determine whether or not any posts, conversation threads, or responses have been published which are relevant to the user and skills that the user may possess; ¶109, step 504, a plurality of skills may be identified based on the retrieved information or in some implementations, skills are identified by comparing the contents of the aggregated work information using a skill identification engines via a mapping scheme as detailed);
identifying by the computer system evidence of the skill for the person, wherein the evidence includes an endorsement by an endorser attesting to the skill for the person (McConnell, ¶ 72: information identifying the endorsements, the publicly available profile information for the five other users, the occupational title of the endorsers; ¶109, mapping contents of information about person to a corresponding skill);
wherein the skill is stored in the database of skills as a tag, wherein the tag comprises an identifier of the person, an identifier of the skill for the person, and an identifier of the endorser (see McConnell, ¶¶ 69-73).
McConnell does not explicitly disclose applying, by the computer system, a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of the organization that identifies when the skill for the person is valid.  Rather, McConnell discloses a skill scoring engine that assigns a weight, rank, or score to each piece of information or data for each identified skill. The weight generated by weighting engine 220 may be indicative of how relevant a piece of information is to a particular skill and how indicative a piece of information is to a particular skill level. (McConnell, ¶¶114-17, i.e., rules governing weights ultimate score).
However, Skomoroch discloses
 is valid (Skomoroch, [77], using an algorithm or set of rules to determine whether, based on all the evidence a particular member is likely to have a particular skill; see also [35], check whether a list of skills include standardized skill as required within the system, which implies that at least one rule was used; also, more explicitly, [102-105], applying criteria to determine whether a certain skill level has been reached to advertise an opportunity to a candidate; additionally, examiner notes that the “Obtaining a standardized List of Skills” process described starting at [38], involves the application of many rules to the extracted text in order to identify evidence of standardized skills).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine whether a set of skills are present in data by applying rule-based skill standards.  One of ordinary skill in the art would have been motivated to do so for the benefit of automating the tedious task of determining whether a person’s work experience supports their claims of the skills they possess as taught in Skomoroch, e.g., [31-32].
McConnell discloses at least one skill is selected from the group of skills consisting of: coding, team building, public speaking, JavaScript… (McConnell, claim 11).
McConnell nor Skomoroch explicitly discloses the following limitations; however Ryan discloses 
wherein a rule from the group of rules verifies whether an endorser of an endorsement has sufficient proficiency for endorsing skills, wherein, upon a determination that the endorser does not have sufficient proficiency, the endorsement from the endorser is not relied upon as evidence of the skill for the person (see Ryan, ¶ 67-68: It determined that Paris is unauthorized to make an endorsement; Ty may endorse Juliet as an expert saleswoman), 
upon a determination that the evidence is sufficient, adding, by the computer system, the skill for the person to a group of skills for the person in a database of skills for people in the organization when the skill for the person is valid, wherein the efficiency of the computer is increased (Ryan, ¶68, lower skilled representative’s endorsement restricted and not added to the Skills Database based on rules determining he was not authorized to make an endorsement, while 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine whether an endorser of an endorsement has sufficient proficiency for endorsing skills, by applying rule-based checking of the endorser.  One of ordinary skill in the art would have been motivated to do so for the benefit of automating the tedious task of ensuring that employee possess the skills attributed to them in the system by preventing endorsements by unauthorized/fraudulent endorsers while also retaining automation as taught in Ryan, e.g., [0068]
Concerning claims 2 and 13, McConnell in view of Skomoroch and Ryan discloses the method of claims 1 and 12, respectively, further comprising: performing an operation for the organization using the skills for the people in the organization (McConnell, [136], permits user to use the identified skill to search for jobs). 
Concerning claims 3, 14, and 23, McConnell in view of Skomoroch and Ryan discloses the method of claim 1, 12, and 22, respectively further comprising: identifying, by the computer system, a top of a number of skills that the people in the organization have for one of a position in the organization, a department in the organization, a building location of the organization, or a team in the organization (McConnell, [143], If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query. The manager may be presented with an ordered presentation of the results; also [147]). 
Concerning claims 4, 15, and 24, McConnell in view of Skomoroch and Ryan discloses method of claims 1, 12, and 22 respectively, further comprising: identifying, by the computer system, a top of a number of skills trending in the organization for one of a position, a department, a building location, or a team (McConnell, Fig. 10, employee ranking in the industry, however, Skomoroch, [80], i.e., skill communities, and [90] member top rankings for a segment of the organization; [93], geographic trends, company trends, time trends, and other skill trends may be constructed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed while mining the disparate data sources to verify skills, to have also performed data analysis based on the skills identified relative to the attributes of the user groups, such as by position, organizational units, geographical area, etc. as taught by Skomoroch.  One of ordinary skill in the art would have been motivated to do so for the benefit of objectively 
Concerning claims 5, 16, and 25, McConnell in view of Skomoroch and Ryan discloses method of claims 1, 12, and 22 respectively.  McConnell does not disclose however Skomoroch discloses the method further comprising: identifying, by the computer system, a top of a number of tags that the people in a position of the person have in the organization (Skomoroch, [89-90], determines the top number of members associated with selected skill). The motivation to combine is the same as described above in claims 4, 15, and 24. It would have been obvious to one of ordinary skill in the art at the time the invention was filed while mining the disparate data sources to verify skills, to have also performed data analysis based on the skills identified relative to the attributes of the user groups, such as by position, organizational units, geographical area, etc. as taught by Skomoroch.  One of ordinary skill in the art would have been motivated to do so for the benefit of objectively discovering the skills possessed by the user groups to and the concentrations of skills by attribute in order to better understand the resources available to the organization and potential gaps in skill.  
Concerning claims 6, 17, and 26, McConnell in view of Skomoroch and Ryan discloses the method of claims 1, 12, and 22, respectively, further comprising: identifying, by the computer system, a top of a number of tags that the people in a position of the person have that the person does not have (McConnell, [151], comparing user’s skill set to other users; also, Skomoroch, [94] and [104], use the activities of the interested member, other lower or higher ranked members, and knowledge of the ranking algorithm itself to suggest changes in member behavior, additional activities, or additional connections that may increase the member's ranking. In some examples these recommendations may include connecting with certain members, working for a certain company, or living and working in a certain geographic area, and the like). 
Concerning claims 7, 18, and 27, McConnell in view of Skomoroch and Ryan discloses the method of claims 1, 12, and 22 respectively, wherein the evidence further includes work by the person and wherein identifying the evidence of the skill for the person that meets the policy that identifies when the skill for the person is valid comprises: analyzing, by the computer system, the work by the person to form an analysis; and determining, by the computer system, 
Concerning claims 8, 19, and 28, McConnell in view of Skomoroch and Ryan discloses the method of claims 7, 18 and 27, respectively, where the tag further includes a pointer to the evidence of the skill for the person (McConnell, ¶ 76: skill identification engine 218 configured to generate, additional data objects includes pointers that point to the aggregated skill information used to identify each of the identified skills in user profile data 216). 
Concerning claims 9, 20, and 29, McConnell in view of Skomoroch and Ryan discloses the method of claim 7, 18, and 27, respectively, wherein the analyzing step comprises: searching, by the computer system, for the work by the person; and analyzing, by the computer system, the work by the person to form the analysis (McConnell, [152], specific work experience that the employee has, skills that have been identified based on information aggregated for this particular event, and recommendations and other activities associated with the event). 
Concerning claims 10, 21 and 30, McConnell in view of Skomoroch and Ryan discloses the method of claim 1, 12, and 22 respectively, wherein the database of skills is a database of tags that include the skills, wherein the group of skills are stored in a group of tags in the database of tags, and wherein a tag in the group of tags includes at least one of the skill for the person, a start date for when the skill for the person is valid for the person, and an end date for when the skill for the person is no longer valid for the person (McConnell, [152], employment information and period of employment; [73], Identifiers, such as hashtags, mentions, and other metadata tags, may identify or signal relevant information). 
Concerning claim 11, McConnell in view of Skomoroch and Ryan discloses method of claim 1, wherein the information is selected from at least one of an email message, an evaluation, a memorandum, research information, a patent, and a published article (McConnell, ¶¶ 101, 151, 159:  retrieving authored content, number of patents filed, information received from an email address). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forman (US 2008/0124686) discloses method for facilitating identification of a skilled resource’s skill set based on the skills possessed by the skilled resource.
Hull (US 2014/0358606) discloses a system for recommending an employee for role based in data reflecting employees’ professional skills, reputation, productivity, experience, work histories and other attributes.
Grayevsky (US 2014/0129463) discloses a system for evaluating the performance of at least one person who requests for endorsements or recommendations.
Jayaram et al., (US 9654592 B2) discloses a skill endorsement system for providing recommendations to users to aid in increasing their skills.
Pappas et al., (US 2015/0100509) discloses a method of identifying experts in a topic based on a user history and endorsements by others.
“Marking Skills Everyone’s Business – a call to transform adult learning in the United States”, U.S. Department of Education, Office of Career, Technical, and Adult Education, February 2015.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624